 

Exhibit 10.3

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (the “Agreement”), dated as of July 15, 2020, is made by
and between mPhase Technologies, Inc., a New Jersey corporation (“Company”) and
Anshu Bhatnagar (“Holder”).

 

WHEREAS, pursuant to that certain Common Stock Purchase Warrant Agreement (the
“Warrant Agreement”) and the Transition Agreement (the “Transition Agreement”)
each by and between the Company and the Holder and each dated January 11, 2019,
the Holder is entitled to receive from the Company (i) the right to acquire 4%
of the outstanding Common Stock of the Company at an exercise price of $0.0001
per share, which will vest in full upon the date of grant, which grant shall
occur each time the Company’s revenue increase by $1,000,000, provided that such
right will only vest up to the number of shares that would bring the total
amount of Holder’s beneficial ownership of the Company’s Common Stock, as
calculated on January 11, 2019 pursuant to Rule 13d-3 of the Securities Exchange
Act of 1934, up to, but not in excess of, eighty percent (80%) of the fully
diluted Common Stock of the Company (the “Initial Warrants”) and (ii) the right
to acquire the Common Stock of the Company that would increase the Holder’s
beneficial ownership of the Company’s Common Stock, as calculated on January 11,
2019 pursuant to Rule 13d-3 of the Securities Exchange Act of 1934, and after
taking into consideration any Initial Warrants, to eighty percent (80%) of the
outstanding shares of Common Stock of the Company, which right will vest in full
upon the date of the grant which shall occur when any of the following events
occur:



  i. the Company completes a stock or asset purchase of Scepter Commodities LLC;
or   ii. the Company completes a stock or asset purchase of any other entity,
either of which, in the aggregate, together with prior revenue increases
achieved by the Company, shall result in the consolidated revenues of the
Company being not less than $15,000,000; or   iii. the Company grows a similar
business organically to include contracts generating revenues in excess of
$15,000,000; or   iv. the Company meets the listing requirement of either the
NYSE or NASDAQ on the filing of a Form 10Q.

 

(the “Subsequent Warrants”);

 

WHEREAS, the Company has granted the Holder 2,620,899 shares (as adjusted for
the 5,000 to 1 reverse stock split effective on May 22, 2019) of the Company’s
Common Stock as initial compensation pursuant to the terms of the Transition
Agreement for beginning employment with the Company as its Chief Executive
Officer; and

 

WHEREAS, Holder has earned and the Company has granted the Holder Initial
Warrants to purchase 37,390,452 shares (as adjusted for the 5,000 to 1 reverse
stock split effective on May 22, 2019) of the Company’s Common Stock pursuant to
the terms of the Transition Agreement and the Warrant Agreement; and

 

WHEREAS, pursuant to the terms of the Transition Agreement and the Warrant
Agreement, Holder will continue to be entitled in the future to receive Initial
Warrants if at any time Holder’s beneficial interest is less than eighty percent
(80%) of the outstanding shares of Common Stock of the Company; and

 

WHEREAS, pursuant to the terms of the Transition Agreement, the Company issued
to Holder warrants to purchase 5,650,708 shares of the Company’s Common Stock
for a purchase price of $0.50 per share (the “Additional Warrants,” and together
with the Initial Warrants and the Subsequent Warrants, the “Warrants”)); and

 

WHEREAS, the Company desires that Holder forfeit for cancellation and
termination the Initial Warrants and the Additional Warrants and any right to
receive Warrants in the future under the Transition Agreement and the Warrant
Agreement in exchange for the issuance by the Company to Holder of 37,390,452
shares of the Company’s Common Stock (the “Exchange Stock”) which transaction is
intended to make the Company’s capitalization more attractive to potential
investors and to remove the uncertainty associated with any future grants of
Warrants; and

 

 - 1 - 

 

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Holder and Company desire to cancel and terminate the Transition Agreement and
the Warrant Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

 

1. Terms of the Exchange. The Holder and Company irrevocably agree hereby,
effective as of the Effective Date (as defined below), and without any further
action on their part, that the Transition Agreement, Warrant Agreement, and the
Warrants shall be cancelled and terminated, as applicable, and in exchange and
full satisfaction therefor, the Holder shall be issued 37,390,452 shares of the
Company’s Common Stock (“Holder’s Stock”) pursuant to the terms and conditions
of this Agreement.

 

2. Waiver and Termination. Effective as of the date hereof, the Holder hereby
waives any rights pursuant to the Transition Agreement and the Warrant
Agreement, and the Company and the Holder agree and acknowledge that the
Transition Agreement and the Warrant Agreement shall be cancelled and
terminated, as applicable, as of the Effective Date and neither party shall have
any further rights or obligations under the Transition Agreement and the Warrant
Agreement as of the Effective Date.

 

3. Closing. Upon satisfaction of the conditions set forth herein and upon
receipt of all closing deliverables set forth in this Section 3, unless waived
by the Company and the Holder, a closing (the date of such closing sometimes
referred to herein as the “Closing Date” or the “Effective Date”) shall occur at
the offices of mPhase Technologies, Inc., 9841 Washingtonian Blvd., Suite 390,
Gaithersburg, MD 20878, or such other location as the parties shall mutually
agree. On or before the Closing Date, Holder shall deliver to the Company the
Transition Agreement, as applicable, and the Company shall deliver to Holder
certificates representing 37,390,452 shares of Common Stock. On the Effective
Date, any and all obligations of the Company to Holder under the Transition
Agreement shall be fully satisfied, the Transition Agreement shall be cancelled
and of no further force or effect and Holder will have no remaining rights,
powers, privileges, remedies or interests in or pursuant to the Transition
Agreement.

 

4. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

5. Representations and Warranties of the Holder. The Holder represents and
warrants as of the date hereof and as of the closing to the Company as follows:

 

a. Authorization; Enforcement. The Holder has the requisite power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and any other documents or agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Holder and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder. This Agreement has been
(or upon delivery will have been) duly executed by the Holder and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Holder enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

 - 2 - 

 

 

b. Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. With respect to such matters, the Holder relies
solely on such advisors and not on any statements or representations of the
Company or any of its agents, written or oral. The Holder understands that it
(and not the Company) shall be responsible for its own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

c. Information Regarding Holder. Holder is an “accredited investor”, as such
term is defined in Rule 501 of Regulation D promulgated by the U.S. Securities
and Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”), is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Holder to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. Holder has the authority and is duly and
legally qualified to purchase and own the Common Stock. Holder is able to bear
the risk of such investment for an indefinite period and to afford a complete
loss thereof.

 

d. Legend. The Holder understands that the Common Stock have been issued
pursuant to an exemption from registration or qualification under the Securities
Act and applicable state securities laws, and except as set forth below, the
Common Stock shall bear any legend as required by the “blue sky” laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED,
EXCEPT AS PERMITTED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

e. Removal of Legends. Certificates evidencing the Common Stock shall not be
required to contain the legend set forth in Section 5(d) above or any other
legend (i) while a registration statement covering the resale of such Common
Stock is effective under the Securities Act, (ii) following any sale of such
Common Stock pursuant to Rule 144 (as defined herein) (assuming the transferor
is not an affiliate of the Company), (iii) if such Common Stock is eligible to
be sold, assigned or transferred under Rule 144 and the Holder is not an
affiliate of the Company (provided that the Holder provides the Company with
reasonable assurances that such Common Stock is eligible for sale, assignment or
transfer under Rule 144), (iv) in connection with a sale, assignment or other
transfer (other than under Rule 144), provided that the Holder provides the
Company with an opinion of counsel to the Holder, in a generally acceptable
form, to the effect that such sale, assignment or transfer of the Common Stock
may be made without registration under the applicable requirements of the
Securities Act or (v) if such legend is not required under applicable
requirements of the Securities Act (including, without limitation, controlling
judicial interpretations and pronouncements issued by the Commission). If a
legend is not required pursuant to the foregoing, the Company shall no later
than five (5) business days following the delivery by the Holder to the Company
or the transfer agent (with notice to the Company) of a legended certificate
representing such Common Stock (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer, if applicable), together with any other deliveries from the
Holder as may be required above in this Section 5(e), as directed by the Holder,
either credit the aggregate number of Common Stock to which the Holder shall be
entitled to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or issue a certificate without a legend
for the aggregate number of Common Stock to which the Holder shall be entitled.
The Company shall be responsible for any transfer agent fees or DTC fees with
respect to any issuance of Common Stock and the removal of any legends with
respect to any Common Stock in accordance herewith, including, but not limited
to, fees for the opinions of counsel rendered to the transfer agent in
connection with the removal of any legends.

 

 - 3 - 

 

 

f. Restricted Securities. The Holder understands that: (i) the Common Stock has
not been and will not be registered under the Securities Act or any state
securities laws and, consequently, Holder may have to bear the risk of owning
the Common Stock for an indefinite period of time because the Common Stock may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Holder shall have delivered to the Company (if
requested by the Company) an opinion of counsel to the Holder, in form
reasonably acceptable to the Company, to the effect that such Common Stock to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) the Holder provides the Company with
reasonable assurance that such Common Stock can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the Securities Act (or a
successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the Common
Stock made in reliance on Rule 144 may be made only in accordance with the terms
of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Common Stock under circumstances in which the seller (or the Person (as defined
herein) through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
Commission promulgated thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Common Stock under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

 

g. Investment Representations. Holder is acquiring the Common Stock for its own
account for the purpose of investment and not with a view to or for sale in
connection with any distribution thereof, and has no present intention to
effect, or any present or contemplated plan, agreement, undertaking,
arrangement, obligation, indebtedness, or commitment providing for, any
distribution of the Common Stock; and Holder has carefully reviewed the
representations concerning the Company contained in this Agreement and has made
detailed inquiry concerning the Company, its business and its personnel.

 

h. Certain Fees. No broker, finder or investment banker is entitled to any
brokerage, finder or other fee or commission in connection with the transactions
contemplated by this Agreement based on arrangements made by Holder.

 

 - 4 - 

 

 

6. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Holder:

 

a. Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and any other Transaction Documents to which the Company is a party
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors of the Company or the Company’s
stockholders in connection therewith and no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

b. Organization and Qualification. Each of the Company and its subsidiaries (the
“Subsidiaries”) are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof) or condition (financial or otherwise) of the Company
or any Subsidiary, individually or taken as a whole, (ii) the transactions
contemplated hereby or in any of the other Transaction Documents or (iii) the
authority or ability of the Company to perform any of its obligations under any
of the Transaction Documents. Other than its Subsidiaries, there is no Person in
which the Company, directly or indirectly, owns capital stock or holds an equity
or similar interest. “Person” means an individual, a limited liability company,
a partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any governmental entity or any department or
agency thereof.

 

c. No Conflict. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Stock) will not (i) result in a violation of the Company’s Amended
and Restated Certificate of Incorporation, as amended, or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Amended and Restated Bylaws of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of The OTC
Markets (the “Principal Market”)) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that would not reasonably be expected to
have a Material Adverse Effect.

 

d. No Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration
with, any court, governmental agency or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Transaction Documents, in
each case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date of this Agreement or, in respect of
notices required or permitted to be filed with certain state and federal
securities commissions, which notices will be filed on a timely basis, and
neither the Company nor any of its Subsidiaries is aware of any facts or
circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. Except as disclosed in any of the
reports, schedules, forms, statements or other documents required to be filed by
the Company with the Commission under the Securities Act or the Exchange Act of
1934, as amended (the “Exchange Act”), including the rules and regulations
promulgated thereunder, including pursuant to Section 13(a) or 15(d) thereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), the Company is not in violation of the requirements of the
Principal Market and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Company’s common stock in the
foreseeable future.

 

 - 5 - 

 

 

e. Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Common Stock is exempt from registration under the Securities Act. The
offer and issuance of the Common Stock is exempt from registration under the
Securities Act pursuant to the exemption provided by Section 3(a)(9) thereof.
The Company covenants and represents to the Holder that neither the Company nor
any of its Subsidiaries has received, anticipates receiving, has any agreement
to receive or has been given any promise to receive any consideration from the
Holder or any other Person in connection with the transactions contemplated by
the Transaction Documents.

 

f. Issuance of Common Stock. The issuance of the Common Stock is duly authorized
and, upon issuance in accordance with the terms of the Transaction Documents,
shall be validly issued, fully paid and non-assessable and free from all liens,
charges and other encumbrances with respect to the issue thereof, other than as
a result of any action of the Holder or under federal or state securities laws.

 

g. Transfer Taxes. As of the date of this Agreement, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid by the
Company in connection with the issuance of the Common Stock to be issued to the
Holder hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

 

7. Release by the Holder. In consideration of the foregoing, Holder and each of
Holder’s respective related parties, affiliates, successors and assigns
(collectively, the “Releasing Parties”) hereby forever releases, remises,
acquits and discharges each of the Company and its Subsidiaries, as well as each
of their respective officers, directors, principals, control persons,
affiliates, stockholders, past and present employees and agents, insurers,
predecessors in interest, successors, and assigns (collectively, the “Company
Parties”), from any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, costs, loss of services, expenses,
compensation, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, extents, executions,
claims, liabilities and demands whatsoever, in law, admiralty or equity, which
any of the Releasing Parties ever had, now have or hereafter can, shall or may
have for, upon, or by reason of any matter, cause or thing whatsoever, whether
or not known or unknown, arising under or related to the Exchange Securities or
any other Transaction Documents. It is the intention of the Releasing Parties
that this release is a general release with regard to the performance, services,
or fulfillment of duties of any kind, and shall be effective as a bar to each
and every claim, demand, or cause of action that any of the Releasing Parties
may now, or ever, have against the Company Parties arising out of, related to,
or in any way connected with the relationship of the parties on or before the
date hereof or arising out of or in connection with the Exchange Securities or
any other Transaction Documents. The Releasing Parties recognize that they may
have some claim, demand, or cause of action against the Company Parties of which
they are totally unaware and unsuspecting, and that the Releasing Parties are
giving up such claims, demands, and causes of action by execution of this
release. It is the intention of the Releasing Parties in executing this release
that it will deprive each of them of each such unknown claim, demand, and cause
of action, and prevent any of them from ever asserting such unknown claim,
demand, or cause of action against any of the Released Parties. It being
understood that this Section shall not limit the Holder from taking action for
matters with respect to this Agreement.

 

 - 6 - 

 

 

8. Miscellaneous.

 

a. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may not be assigned by the Holder without the prior written consent of
the Company, which consent may be withheld by the Company in its sole
discretion.

 

b. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

c. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

d. Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

e. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered personally by hand or
by overnight courier, mailed by United States first-class mail, postage prepaid,
sent by facsimile or sent by electronic mail directed (a) if to Holder, at such
Holder’s address, facsimile number or electronic mail address set forth in the
Company’s records, or at such other address, facsimile number or electronic mail
address as such Holder may designate by five (5) days’ advance written notice to
the other parties hereto; or (b) if to the Company, to its address, facsimile
number or electronic mail address set forth below, or at such other address,
facsimile number or electronic mail address as the Company may designate by five
(5) days’ advance written notice to the other parties hereto. All such notices
and other communications shall be effective or deemed given upon delivery, on
the date that is three (3) days following the date of mailing, upon confirmation
of facsimile transfer or upon confirmation of electronic mail.

 

  If to the Company, to: mPhase Technologies, Inc.     9841 Washingtonian
Boulevard, #390     Gaithersburg, MD 20878

 

 - 7 - 

 

 

f. Expenses. Except as otherwise set forth herein, the parties hereto shall pay
their own costs and expenses in connection herewith.

 

g. Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties hereto with regard
to the subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. In the
event of a conflict between this Agreement and any other Transaction Document,
this Agreement shall prevail. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 

h. Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

i. Reporting Status. Until the date on which the Holder no longer holds Common
Stock, the Company shall use its best efforts to timely file all reports
required to be filed with the Commission pursuant to the Exchange Act.

 

(Signature Pages Follow)

 

 - 8 - 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

MPHASE TECHNOLOGIES, INC.

 

By:   Name:   Title:  

 

HOLDER: ANSHU BHATNAGAR



 

     

 

Address for Notices:

__________________________________

__________________________________

__________________________________

Social Security: _______________________

Copies To:

Address for delivery of Common Stock:

__________________________________

__________________________________

__________________________________

 

 - 9 - 

 

